People ex rel. Crawford v Warden of Vernon C. Bain Ctr. (2017 NY Slip Op 03879)





People ex rel. Crawford v Warden of Vernon C. Bain Ctr.


2017 NY Slip Op 03879


Decided on May 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2017

Acosta, J.P., Renwick, Mazzarelli, Andrias, Manzanet-Daniels, JJ.


4098 260120/16

[*1]The People of the State of New York, ex rel. Mark Crawford, Petitioner-Appellant,
vWarden of Vernon C. Bain Center, et al., Respondents-Respondents.


The Crawford Law Firm, P.C., Floral Park (Mark A. Crawford of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (James J. Wen
of counsel), for respondents.

Judgment (denominated an order), Supreme Court, Bronx County (Eugene Oliver, Jr., J.), entered March 8, 2016, granting the petition for a writ of habeas corpus only to the extent of reducing bail from $500,000 bond or $250,000 cash to $150,000 bond or cash, and otherwise denying the petition, unanimously affirmed, without costs, bail pursuant to the interim order of a Justice of this Court revoked, and petitioner directed to surrender.
Based on the factors set forth in CPL 510.30(2)(a), we find that the habeas court correctly determined that (except to the extent that the habeas court granted relief) the bail court (Marc
Whiten, J.) did not abuse its discretion in increasing bail to the amount indicated, in light of the serious charges in the underlying case including allegations of egregious domestic violence and sexual assault, petitioner's subsequent arrest for possession of four handguns, and the potential for a lengthy sentence if convicted in either case (see People ex rel. Lazer v Warden, N.Y. County Men's House of Detention , 79 NY2d 839 [1992]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 11, 2017
CLERK